DETAILED ACTION
The amendment filed on December 14, 2021 is acknowledged.  The amendment to the drawings is accepted to overcome the objections described in the previous Office Action.  Claims 1-18 will be considered below.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guerin (US Patent 4553366). Guerin discloses a cover for a building wall (M), the cover comprising: 8a first plate (1) having a first side and a second side, said first side being arranged substantially parallel to said second side, said first plate having a third side and a fourth side arranged diametrically opposite each other with respect to a center of said first plate, each of 5said third and fourth sides extending from said first side to said second side, said first side being configured to be fastened to the building wall when said first side is facing the building wall; a second plate (1) having a first side and a second side, said first side of said second plate being arranged substantially parallel to said second side of said second plate, said second plate 10having a third side and a fourth side arranged diametrically opposite each other with respect to a .  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Guerin (US Patent 4553366) in view of Suzuki (JP 08042104 A).  [Claim 1 and 6] Guerin discloses a cover (Figure 2) for a building wall (M), the cover comprising:  at least two plate-shaped structural components (1), each of the structural components comprising: a front side and a rear side configured parallel to the front side, the front side and the rear side being each configured to be arranged at least largely parallel to the building wall (Figure 2) and fastened to the building at a spaced location from the building wall by means of at least one support element (5); upper and lower oblique narrow side surfaces (slanted edges at top .  
Guerin discloses the claimed invention as discussed above, but does not disclose the at least one of the plate-shaped structural components comprising natural stone (Guerin discloses artificial stone).  Suzuki discloses a cover for a building wall comprised of structural components (10) comprising natural stone.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the structural components of Guerin to comprise natural stone as suggested and taught by Suzuki.  It is well known in the art to form wall coverings from natural stone due to its natural aesthetic characteristics.  
 [Claim 7] Guerin further discloses the wall and cover capable of being a building outer wall.  
[Claim 8] Guerin discloses the joint arranged between the two narrow side surfaces extending at least horizontally (Figure 1).  
[Claim 9] Air gaps are arranged in some sections of the building wall (gaps between the structural components would inherently serve as air gaps).  

Claims 2-5 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Guerin in view of Suzuki as discussed above, and further in view of Benjamin et al. (US Patent Publication 2004/0231252 A1).  Guerin discloses the claimed invention as discussed above, but does not disclose the structural components comprising ceramic, metal, or composite or at least one coating applied to the structural components.  Benjamin et al. discloses a cover for a building wall having structural components (10, 20) comprised of fiber cement, ceramic, stone, metal, other materials and composites thereof (paragraph 0060).  A coating can be applied to the structural components (paragraph 0126).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the structural components of Guerin to be comprised of ceramic, metal, or composite and to incorporate a coating as suggested and taught by Benjamin et al.  Ceramic, metal, and composite are well-known cover materials for building walls.  They are more cost-effective than using all natural stone, but still durable and aesthetically pleasing.  Coatings can be applied to provide a smooth finish to the structural components.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Guerin in view of Suzuki as discussed above, and further in view of Ochi (US Patent US 9470000 B1).  Guerin in view of Suzuki discloses the claimed invention as discussed above, but does not disclose an insulating material between the building wall and at least one of the structural elements.  Ochi discloses an exterior cover system for a building wall.  Plate-shaped structural components (2) cover the building wall (Figure 6) and an insulating material (7) is located between the structural components and the building wall.  The insulating material can contain polyurethane (Column 7, lines 1-2).  Before the effective filing date of the .    

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection has been updated to address the new claim amendments and no longer relies on the Burke reference, which was the previous primary reference.  Applicant’s arguments relate to the Burke reference and are now moot in light of the new rejection.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A/Examiner, Art Unit 3635                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635